Citation Nr: 1445339	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for cervical spondylosis, bone spur, and neck condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986 and from October 1988 to September 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a claim of entitlement to service connection for a cervical spine disability in August 2009, and, in a March 2010 statement, he reported that complaints of tingling in his arm and fingers were misdiagnosed in service and actually signify the onset of the claimed disability.  This case presents a complex fact pattern.  It is unclear whether the Veteran had neurological symptoms of one or both upper extremities.  This raises questions as to the in-service diagnoses, as detailed below.  Further complicating this case is the Veteran's in-service and post-service sports activities.  Therefore, a VA examination with medical opinion is necessary.

Service treatment records document complaints of decreased sensation in the second, third, and fourth fingers in March 2002.  That same month at physical therapy for his right shoulder, the Veteran reported tingling into his left first, second, and third digits, with a rule-out diagnosis of right upper trapezius spasm.  Still later that month, the Veteran was assessed with myofascial pain after describing an intermittent "knot" in his right or left shoulder, sometimes associated with same-side neck pain and tingling in his thumb and first digit.  No clear resolution of the diagnosis is evident.  Much earlier, in April 1993, the Veteran was assessed with muscle strain after complaint of a "crick" in his neck.  

However, the evidence of record does not show treatment for the claimed disability between discharge from active service in September 2002 and September 2005.  Of note, a May 2002 Report of Medical Assessment does not show any complaints of neck or neurological problems, upon retirement from service.  Also, a November 2002 VA examination, provided in relation to other claims for service connection two months following discharge, is silent for any complaint of neck problems or related neurological deficits in the upper extremities; and no such diagnosis resulted.

In September 2005, private treatment records from Dr. J.I. show diagnoses of degenerative disc disease and osteoarthritis in the cervical spine by MRI and of right ulnar nerve entrapment at the cubital tunnel by EMG.  In a January 2006 treatment report by Dr. J.V., prior to filing the instant VA disability claim, the Veteran noted symptoms over the preceding six months; a diagnosis of C6 radiculopathy resulted.  This timeline is relatively consistent with private treatment records from Dr. L.M., spanning June to August 2009, that show complaint of right arm weakness and numbness with onset three years prior and denial of symptoms in the left upper extremity, resulting in a diagnosis of cervical spondylosis at C5-6.

Yet, while seeking treatment for bilateral neck pain more recently in July 2012 at the San Antonio Military Medical Center, the Veteran reported that the onset of the numbness involving his fourth and fifth digits occurred in 2001, and progressed to his wrist before completely resolving for a few years.  Though potentially inconsistent with statements made in 2006 and 2009, this statement appears relatively consistent with the service treatment records.  The Veteran went on to report that the symptoms returned in 2006, eventually abating in 2010 after a revision of a 2009 C5-6 disc fusion.

The facts are further complicated by the Veteran's active participation in sports during and after service, including injuries sustained as a baseball pitcher and while participating in Tae Kwon Do (e.g. localized nerve damage in fingers due to fractures).

Due to the complexity of the disability picture, the Board is left with questions regarding the possible in-service etiology of the claimed cervical spine impairment.  No VA examination has been provided for this claim.  Here, the Veteran has the claimed disability, there is evidence establishing in-service injury, the facts already discussed are an indication of an association between the two, and there is insufficient medical evidence to decide the appeal.  The VA has a duty to provide an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Colvin v. Derwinski, 1 Vet. App. 171 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file should be made available to the examiner.  The examiner should accomplish the following:

(a)  Identify all disorders of the Veteran's cervical spine that have been present at any time since he filed his claim in August 2009.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of his cervical spine onset during or was/were otherwise caused by his active service.  In so doing, the examiner should consider and discuss the relevance, if any, of the assessment of a muscle strain in the neck in April 1993; and the complaints in March 2002 of decreased sensation in the second, third, and fourth fingers; tingling into his left first, second, and third digits, with a rule-out diagnosis of right upper trapezius spasm; and myofascial pain after describing an intermittent "knot" in his right or left shoulder, sometimes associated with same-side neck pain and tingling in his thumb and first digit.  


The examiner should provide a complete rationale for any opinion rendered; meaning tell us why you reached your medical conclusion.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



